 1   Marwan R. Daher                                 David J. Kaminski (SBN: 128509)
     mdaher@sulaimanlaw.com                          kaminskid@cmtlaw.com
 2   Sulaiman Law Group, Ltd.                        Alex A. Wade (SBN: 266860)
     2500 S. Highland Avenue, Suite 200              wadea@cmtlaw.com
 3   Lombard, IL 60148                               CARLSON & MESSER LLP
     Phone: (630) 575-8181 x109                      5901 W. Century Boulevard, Suite 1200
 4                                                   Los Angeles, California 90045
     Nicholas M Wajda                                (310) 242-2200 Telephone
 5   nick@wajdalawgroup.com                          (310) 242-2222 Facsimile
     Wajda Law Group, APC
 6   11400 W. Olympic Blvd., Ste. 200                Attorneys for Defendant,
     Los Angeles, CA 90064 Telephone:                VITAL SOLUTIONS, INC.
 7   Phone: (310) 997-0471
     Fax: (866) 284-8433
 8   Attorneys for Plaintiff
 9

10
                              UNITED STATES DISTRICT COURT
11
                           SOUTHERN DISTRICT OF CALIFORNIA
12

13    DARREN D. NERO,                               CASE NO. 3:18-cv-02503-BTM-MDD

14                                                  JOINT MOTION FOR ORDER
                     Plaintiff,
                                                    CONTINUING EARLY NEUTRAL
15   vs.
                                                    EVALUATION AND CASE
16                                                  MANAGEMENT CONFERENCE
     VITAL SOLUTIONS, INC.
17                                                  Judge: Hon. Magistrate Judge
                     Defendant.                            Mitchell D. Dembin
18
                                                    Date: May 2, 2019
19                                                  Time: 9:30 a.m.
20

21
     TO THIS HONORABLE COURT:
22
               Pursuant the Court’s Order for Early Neutral Evaluation (“ENE”) and Case
23
     Management Conference (“CMC”) (Dkt. Nos. 13 and 15), Plaintiff DARREN D. NERO
24
     (“Plaintiff”) and Defendant VITAL SOLUTIONS, INC., (“Defendant”) (hereinafter
25
     collectively referred to as the “Parties”), through their respective counsel of record, hereby
26
     jointly request that the ENE and CMC scheduled for May 2, 2019 at 9:30 a.m. before
27
     Magistrate Judge Mitchell D. Dembin be continued another 45 days on a date as
28
     convenient with the Court’s calendar.
29
     {00114506;1}                            1
30
                                                                 JOINT MOTION TO CONTINUE ENE
 1   Good cause exists for this Joint Motion as follows:
 2             1.    The Parties file this motion due to the recent production of important
 3   documents that were produced to Defendant’s counsel on April 30, 2019.
 4             2.    The Parties need time to meet and confer about these newly produced
 5   documents that will likely assist the parties in resolving this matter, without the need for
 6   an ENE and/or CMC.
 7             3.    This request is also made in an effort to save unnecessary expenses. It will
 8   require significant time, expense and resources for Defendant’s representative to travel
 9   from Georgia to San Diego to make an in-person appearance at the ENE Conference. In
10   order to prepare for, travel to and from, and attend the ENE Conference, Defendant’s
11   representative must set aside two business days. These expenses may be unnecessary if
12   the parties are given the opportunity to meet and confer regarding the recently produced
13   documents in an effort to resolve this matter.
14             4.    Counsel for both parties have an established working relationship, have
15   litigated numerous similar lawsuits together in the past, and have a history of successfully
16   reaching case resolutions through informal dialogue and communication outside the
17   presence of their clients.
18             5.    This is the Defendant’s second request for a continuance of the ENE and
19   CMC.
20             6.    This Joint Motion is not made for any improper purpose or delay, and the
21   Parties assert that the granting of this Motion will not cause any prejudice to any of the
22   Parties.
23             Pursuant to the foregoing, the parties respectfully request that this Joint Motion be
24   granted, and that the ENE and CMC be continued another 45 days on a date as convenient
25   with the Court’s calendar. A Proposed Order regarding this Joint Motion is submitted
26   herewith for the Court’s consideration.
27   ///
28

29
     {00114506;1}                              2
30
                                                                      JOINT MOTION TO CONTINUE ENE
 1   Respectfully submitted,
 2

 3
     DATED: May 1, 2019        SULAIMAN LAW GROUP, Ltd.
 4

 5                             By: /s/ Marwan R. Daher
                                   Marwan R. Daher
 6
                                   Attorney for Plaintiff
 7                                 DARREN D. NERO
 8

 9
     DATED: May 1, 2019        CARLSON & MESSER LLP
10

11                             By: /s/ David J. Kaminski
                                   David J. Kaminski
12                                 Alex A. Wade
                                   Attorneys for Defendant,
13                                 VITAL SOLUTIONS, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
     {00114506;1}              3
30
                                                     JOINT MOTION TO CONTINUE ENE
                                        Signature Certification
 1

 2
               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3
     and Procedures Manual, I hereby certify that the content of this document is acceptable to
 4
     Marwan R. Daher, counsel for Plaintiff and that I have obtained his authorization to affix
 5
     his electronic signature to this document.
 6

 7   DATED: May 1, 2019                       CARLSON & MESSER LLP
 8
                                              By: /s/ David J. Kaminski
 9                                                David J. Kaminski
                                                  Alex A. Wade
10                                                Attorneys for Defendant,
                                                  VITAL SOLUTIONS, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
     {00114506;1}                            4
30
                                                                    JOINT MOTION TO CONTINUE ENE
 1
                                    CERTIFICATE OF SERVICE
 2

 3             I, David J. Kaminski, hereby certify that on this 1st day of May, 2019, a true and
 4   accurate copy of the foregoing JOINT MOTION FOR ORDER CONTINUING EARLY
 5   NEUTRAL EVALUATION AND CASE MANAGEMENT CONFERENCE were served

 6
     via the District Court ECF System on the Following:

 7                   Email: mdaher@sulaimanlaw.com
 8                          nick@wajdalawgroup.com
 9
                                                     /s/David J. Kaminski
10                                                   David J. Kaminski
                                                     CARLSON & MESSER LLP
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
     {00114506;1}                             5
30
                                                                    JOINT MOTION TO CONTINUE ENE
